significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun sll met m1 in re dear this letter constitutes notice that with respect to the above-named defined benefit pension_plan your request for a waiver of the minimum_funding_standard for the plan_year ended date has been denied the information furnished indicates that the company had net losses for its fiscal years ended date and a large net_loss in the company also had negative net_worth in its fiscal years ended date and and negative working_capital for its fiscal_year ended date the information furnished failed to demonstrate that the hardship was temporary and a denial of the request was proposed the company was informed of our tentative denial and was offered a conference of right in our phone call of date you were given days to have a conference concerning our proposed denial you declined to have a conference therefore our tentative denial is now final accordingly the minimum_funding_standard under sec_412 of the code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa will apply to the plan for the plan_year ended date this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent ou a copy of this letter is being sent to the manager employee_plans classification in if you have any questions on this ruling letter please contact sincerely norman greenberg manager actuarial group
